Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                   PageID.331       Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                             Case Number 18-20633
v.                                                            Honorable David M. Lawson

DELMAL LAMAR MYERS,

                  Defendant.
_____________________________________/

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Delmal Myers has filed a motion asking the Court to reduce his prison sentence

to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i), as

amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239.

Because he has not shown that “extraordinary and compelling reasons warrant such a reduction,”

as section 3582(c)(1)(A)(i) requires, his motion will be denied.

                                                 I.

       On February 20, 2016, Myers pleaded guilty to possessing a firearm as a convicted felon

and was sentenced on June 4, 2019 to 28 months in prison. The firearm was discovered in the

defendant’s house during the execution of a search warrant on September 6, 2018, as part of a drug

trafficking investigation. The officers did not find any drugs during that search, but they did seize

drug packaging that tested positive for heroin, a scale, and two handguns.

       Myers currently is confined by the Bureau of Prisons (BOP) at FCI Morgantown, a

minimum-security prison in West Virginia. His protected release date in June 30, 2021. He has

served roughly half of his 28-month sentence. Myers is 40 years old.

       On May 26, 2020, Myers submitted a request to the warden at FCI Morgantown seeking

compassionate release due to the health risks posed by the coronavirus pandemic. The warden
Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                   PageID.332       Page 2 of 7



denied Myers’s request on June 15. Myers then filed an administrative appeal on June 27, 2020,

which was denied on July 31. On July 13, 2020, the defendant filed a pro se motion for

appointment of counsel to help him file a motion compassionate release. In his motion, Myers

argues that he qualifies for release based on his medical conditions including high blood pressure,

obesity, depression, and his race (African-American). The Court construed that as a motion to

reduce sentence under 18 U.S.C. § 3582(c)(1)(A), appointed counsel, and ordered a response from

the government.     The government responded on August 10, 2020. No reply has been filed.

       FCI Morgantown, where Myers is in custody, currently houses 482 inmates. The most

recent data disclosed by the BOP indicates that none of them have active cases of COVID-19.

COVID-19, Bureau of Prisons (Aug. 18, 2020), https://www.bop.gov/coronavirus/. One staff

member has an active case reported. Ibid. To date, one other staff member contracted COVID-

19 and recovered.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).




                                                -2-
Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                     PageID.333     Page 3 of 7



       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Myers relies on subparagraph (i) of the statute. Under that provision, the

Court can order a reduction of a sentence, even to time served, first, “after considering the factors

set forth in section 3553(a) to the extent that they are applicable,” second, if “extraordinary and

compelling reasons warrant such a reduction,” and third, if the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”                    18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,

which simply recites the statute. The commentary adds gloss, which does not have the force of

law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

(6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

only to interpret the Guidelines’ text, not to replace or modify it”).

       Myers’s showing on the second element — extraordinary and compelling reasons — is

insufficient, so it is unnecessary to discuss the other two.        To establish extraordinary and

compelling reasons for the relief he requests, Myers points to the conditions of his physical health,

arguing that he is vulnerable to complications if he were to contract COVID-19. And he is

understandably concerned about being infected with the coronavirus. “The COVID-19 virus is

highly infectious and can be transmitted easily from person to person. COVID-19 fatality rates

increase with age and underlying health conditions such as cardiovascular disease, respiratory

disease, diabetes, and immune compromise.            If contracted, COVID-19 can cause severe

complications and death. Because there is no current vaccine, the Centers for Disease Control and




                                                -3-
Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                   PageID.334       Page 4 of 7



Prevention (“CDC”) recommends preventative measures to decrease transmission such as physical

distancing, mask wearing, and increasing focus on personal hygiene such as additional hand

washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is

extraordinary and unprecedented in modern times in this nation. It presents a clear and present

danger to free society for reasons that need no elaboration.” United States of America v. Ortiz,

No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

footnotes omitted).

       Myers argues that compassionate release is warranted based on his high blood pressure,

obesity, depression, and his race. The defendant contends that those conditions increase the risk

to his health posed by the ongoing coronavirus pandemic.

       The government concedes that the request for release has been exhausted properly, so that

threshold requirement for relief has been satisfied. However, the defendant has not advanced

sufficiently compelling circumstances to warrant a sentence reduction based on his diagnosed

medical conditions, only one of which comprises recognized a serious risk factor for coronavirus

infection.

       Although the CDC recognizes pulmonary hypertension as a risk factor, ibid., the record

does not support Myers’s assertion that he suffers from hypertension, let alone the pulmonary




                                                -4-
Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                  PageID.335      Page 5 of 7



variety. Myers’s medical records also reflect that his blood pressure is normal: on July 28, 2019,

the BOP recorded his blood pressure as 103/68, and on July 16, 2020 it was 109/72. See About

High Blood Pressure, Ctrs. for Disease Control and Prevention (May 19, 2020),

https://bit.ly/2Q9dmdW (defining “normal” blood pressure as any reading below 120/80). He also

denied having hypertension in three different health screening interviews in July 2019.

       Depression is not recognized as a condition that may increase an individual’s risk of

complications from COVID-19. People with Certain Medical Conditions, Ctrs. for Disease

Control and Prevention (Aug. 14, 2020), https://bit.ly/2EfPEKc.

       It is widely recognized and publicly acknowledged that persons who are seriously obese

face an increased risk of severe consequences from potential COVID-19 infection. United States

v. Lassister, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020) (“The risk factors include

age (over 65); lung disease; asthma; chronic kidney disease; serious heart disease; obesity;

diabetes; liver disease; and a compromised immune system.”) (citing Coronavirus Disease 2019

(COVID-19), People Who Are At Risk for Severe Illness, Centers for Disease Control &

Prevention (June 25, 2020), https://bit.ly/2WBcB16). However, it does not appear that the

defendant’s obesity is severe. In July 2019, he registered a BMI of about 31.5. 2019 Medical

Records, ECF No. 43, PageID.267. Although his current body weight is unknown, he apparently

lost a significant amount in weight in 2019. The presentence report described Myers around the

time of his February 2019 guilty plea as 6’5” tall and 285 pounds, but his medical records reflect

that on July 18, 2019, he weighed about 260 pounds. Moreover, Myers’s medical records do not

indicate that he suffers from any problems associated with his weight.

       Myers’s argument that he is at a higher risk of serious illness because of his race does not

amount to an extraordinary and compelling reason warranting his release. Unfortunately, it is true




                                               -5-
Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                 PageID.336      Page 6 of 7



that the rates of death and hospitalization from COVID-19 among African-Americans is much

higher than that among the general population. See, e.g., Tiffany Ford, Sarah Reber, and Richard

V. Reeves, Race Gaps in COVID-19 Deaths Are Even Bigger Than They Appear, Brookings, June

16, 2020, https://www.brookings.edu/blog/up-front/2020/06/16/race-gaps-in-covid-19-deaths-

are-even-bigger-than-they-appear. However, so far as is currently understood, that difference most

likely owes to “[l]ong-standing systemic health and social inequities.” COVID-19 in Racial and

Ethnic Minority Grps., Ctrs. for Disease Control and Prevention, (July 24, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-

minorities.html.

        As other courts have recognized, the fact of an inmate’s race itself does not constitute a

risk factor for COVID-19 in the same way, as, for instance, an underlying medical condition does.

See, e.g., United States v. Harris, 2020 WL 4788027, at *3 (E.D. Mich. Aug. 18, 2020); United

States v. White, 2020 WL 2733891, at *5 (E.D. Mich. May 26, 2020); Carlos M.D. v. Anderson,

2020 WL 2487646, at *8 (D.N.J. May 14, 2020); United States v. Leigh-James, No. 3:15-CR-188

(SRU), 2020 WL 4003566, at *8 (D. Conn. July 15, 2020).

        Additionally, FCI Morgantown, where Myers is held, appears to be relatively safer than

many comparable institutions. The facility holds only 482 inmates, none of which have active

cases    of   COVID-19.          COVID-19,      Bureau     of   Prisons    (Aug.    18,    2020),

https://www.bop.gov/coronavirus/. So far, only two staff members contracted the disease, one of

which has recovered.     And unlike many defendants for whom courts granted motions for

compassionate release, Myers has not served the majority of his sentence. He served only about

half of it. Public Inmate Data, ECF No. 42-2. Prison Records, ECF No. 73-1; see, e.g. United

States v. Sawicz, No. 08-287, --- F. Supp. 3d ---, 2020 WL 1815851 (E.D.N.Y. Apr. 10, 2020)




                                               -6-
Case 2:18-cr-20633-DML-MKM ECF No. 45 filed 08/24/20                   PageID.337       Page 7 of 7



(granting compassionate release of defendant with hypertension who was housed at a facility

where COVID-19 cases were reported, with only five more months to serve before being eligible

for home confinement).

       None of this is to minimize the seriousness of the coronavirus pandemic or the alarming

rapidity of its spread within federal prisons. But the pandemic is a global phenomenon and some

risk is inherent no matter where Myers resides, either at home or in prison. He asserts that his risk

would be lower at home, but he has not put forth any convincing evidence to demonstrate that he

is at an especially elevated risk of harm in the present situation of confinement. And Michigan

has a significant number of confirmed COVID-19 cases.

       Myers has not satisfied the “extraordinary and compelling” requirement of 18 U.S.C. §

3582(c)(1)(A). He is a relatively healthy 40-year-old, mildly obese man held in a detention facility

with no active COVID-19 cases among inmates. Therefore, he has not shown justification to

reduce his sentence to time served.

                                                III.

       Myers has exhausted his administrative remedies, but he has not demonstrated that

compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 36) is DENIED.


                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: August 24, 2020




                                                -7-
